Citation Nr: 0715359	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
spine disability, with degenerative changes, rotoscoliosis, 
and a history of trauma, currently evaluated as 40 percent 
disabling. 

2.  Entitlement to initial rating in excess of 40 percent for 
cervical fusion of the C5-6 and C6-7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1974 to June 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Columbia, 
South Carolina, Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  After the Board 
granted service connection for a cervical spine disability, 
the RO issued an October 2002 decision, assigning an initial 
rating of 30 percent rating for that disability, effective 
July 27, 2000.  In a January 2003 rating decision, the RO 
increased the rating for the lumbosacral spine disability to 
20 percent.  The veteran appealed that decision.

The veteran appeared at a hearing before the undersigned in 
September 2004.  In January 2005, the Board remanded this 
matter for further development.  

In a March 2005 rating determination, the Appeals Management 
Center increased the rating for the lumbosacral spine 
disorder to 40 percent and assigned an effective date of 
August 1, 2002.  The RO also increased the rating for the 
cervical spine disorder to 40 percent from July 27, 2000, and 
assigned a temporary total disability evaluation from January 
19, 2005, to March 31, 2005, and a 40 percent rating from 
April 1, 2005.  


FINDINGS OF FACT

1.  The veteran's lumbosacral spine disability, with 
degenerative changes, rotoscoliosis, and a history of trauma 
has resulted in no more than severe symptoms of 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.

2.  The veteran's lumbosacral spine disability, with 
degenerative changes, rotoscoliosis, and a history of trauma 
has not resulted in incapacitating episodes having a total 
duration of at least six weeks during the past year; and he 
has experienced no more than severe limitation of motion of 
the lumbar spine, with no neurological symptoms.

3.  There is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.

4.  The veteran's cervical spine disability resulted in no 
more than severe symptoms of intervertebral disc syndrome 
with recurring attacks with intermittent relief prior to June 
7, 2004.

5.  As of June 7, 2004, the veteran's cervical spine 
disability had persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, and 
other neurological findings appropriate to the site of the 
diseased discs with little intermittent relief.

6.  The veteran's cervical spine disability has not resulted 
in incapacitating episodes having a total duration of at 
least six weeks during the past year; and he has experienced 
no more than severe limitation of motion of the lumbar spine, 
with no more than slight neurological symptoms.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a lumbosacral spine disability, with degenerative 
changes, rotoscoliosis, and a history of trauma have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5237, 5242, 5243 (2002, 2003 & 
2006).

2.  The criteria for an evaluation in excess of 40 percent 
for cervical fusion of the C5-6 and C6-7 spine were not met 
prior to June 7, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5237, 5242, 5243.

3.  The criteria for a 60 percent evaluation for cervical 
fusion of the C5-6 and C6-7 spine have been met since June 7, 
2004.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic 
Codes Diagnostic Codes 5292, 5293, 5237, 5242, 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VCAA notice was provided in February 2001, November 2002, and 
September 2003 VCAA letters.  The letters informed the 
veteran of the information and evidence necessary to 
substantiate the claims.  The letters also told him what 
types of evidence VA would undertake to obtain and what 
evidence he was responsible for obtaining.  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertained to the claim.  The 
September 2003 letter did, however, invite him to submit 
evidence showing that his disabilities had worsened, and told 
him that he was responsible for ensuring that VA received 
evidence not in Federal custody.  This information should 
have put him on notice to submit relevant evidence in his 
possession.

The September 2003 letter provided notice on the rating 
element, but he did not receive notice on the effective date 
element.  The lumbar spine claim is being denied and no 
effective date is being set.  The courts have held that once 
service connection is granted, the claim is substantiated and 
further notice as to the rating or effective date elements is 
not required.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating.  The timing deficiency was cured by 
readjudication of the claims after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There has been compliance with the duty to assist 
requirements of the VCAA.  All available service medical, VA, 
and private treatment records have been obtained.  No other 
relevant records have been identified.  The veteran was also 
afforded several VA examinations.  As such, no further action 
is necessary to assist the claimant with the claim.

Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim 
for increase, the most recent evidence is given precedence 
over past examinations.  Bowling v. Principi, 15 Vet. App. 1, 
10 (2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment. 
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2005).

Under the rating criteria in effect prior to prior to 
September 23, 2002, Diagnostic Code 5290 provided that the 
following ratings were appropriate for limitation of motion 
of the cervical spine: 10 percent for slight limitation of 
motion; 20 percent for moderate limitation of motion; and 30 
percent for severe limitation of motion. 38 C.F.R. § 4.71a; 
Diagnostic Code 5290.

A 40 percent disability evaluation was assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Code 
5295.

A 40 percent evaluation was warranted for severe limitation 
of motion of the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

A 40 percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, intervertebral disc 
syndrome (preoperatively or postoperatively) was evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
(2005) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.

For purposes of evaluations under this version of Diagnostic 
Code 5293, an incapacitating episode was a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2) to Diagnostic Code 5293 provides that when 
evaluating on the basis of chronic manifestations; evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

Note (3) provided that if intervertebral disc syndrome was 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The regulations regarding diseases and injuries to the spine 
were again revised effective September 26, 2003.  Under these 
revised regulations, diseases and injuries to the spine are 
to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.	100

Unfavorable ankylosis of the entire thoracolumbar spine 
	50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 	40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 	30

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Disabilities and Diseases of the Spine 
(2006).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged, except that the diagnostic code for 
that disability was changed to 5243.

At the time of a November 2000 VA examination, the veteran 
had the following ranges of cervical spine motion: extension 
to 20 degrees, right and left bend to 20 degrees, flexion to 
20 degrees, and right and left rotation to 20 degrees.  

At the time of a February 2001 outpatient visit, the veteran 
reported that his left arm had become numb starting the 
previous evening.  He noted decreased range of motion since 
May 2000, but stated that numbness had just begun.  Physical 
examination revealed that he was able to nearly touch his 
chin to his chest.  Extension was to about 30 decrees as was 
lateral bending.  Rotation was to 60-70 degrees, with 
discomfort in the posterior neck without radicular radiation 
or any effect on left hand symptoms.  He had good muscle mass 
in the upper extremities.  Biceps, triceps, and 
brachioradialis reflexes were 2+.  Strength was slightly less 
on the left, 4/5, as compared to 5/5 on the right.  Phalen 
and Tinel signs were negative.  

At a July 2002 hearing, the veteran testified that the pain 
in his back was 7 with 10 being the maximum.  He reported 
taking morphine three times per day for pain.  He noted pain 
radiating down his leg and into his arm.  

In September 2002, the Board granted service connection for a 
cervical spine disability manifested by status post fusion of 
C5-6 and C6-7.

At the time of a September 2002 independent medical 
examination, the veteran was noted to hold his neck quite 
rigidly, and "for the most part" have forward flexion to 45 
degrees and extension to 15 degrees.  Lateral bending and 
rotation to the left and right was to 30 degrees.  He was 
noted to be tender throughout the cervical spine but there 
was no actual rigidity of the paraspinous muscles.  There was 
a well healed incision of the anterior aspect of the neck 
where the previous fusion had been performed.  

Examination of the low back revealed tenderness extending 
from approximately L3 down through S1 with no paraspinal 
muscle spasm.  Forward flexion was to 60 degrees at which 
point the veteran complained of pain.  Lateral bending could 
be carried out to approximately 15 degrees both on the left 
and right.  

Straight leg raising test was performed both in the supine 
and sitting positions and it was felt to be positive with the 
veteran complaining of pain in the buttocks and thigh area on 
the left at 85 degrees.  He had negative right straight leg 
raising test.  The examiner indicated that it was of note 
that the straight leg raising test on the left at 85 degrees 
and forced dorsiflexion of the foot increased discomfort in 
the buttocks area.  The calf circumference on the left was 
approximately 1/2 cm. less than on the right, equal distance 
from the inferior pole of the patella.  Diagnoses of low back 
pain secondary to arthritic changes involving the facet 
joints at L5-S1 and surgical fusion of C5-6, C6-7 with small 
herniated nucleus pulposus, were rendered.  

The examiner noted that the veteran worked as a painter and 
was not trained beyond that capacity.  The veteran reported 
that he was having constant pain, which he described as 
moderately severe and at times severe.  He stated that he 
could only sit for fifteen minutes at a time.  The veteran 
reported that during an eight hour period he could only sit 
2.5 hours.  Standing and walking was also limited to 2.5 
hours in an eight hour period.  The veteran was noted to be 
neurologically intact in both the upper and lower 
extremities.  He was taking Morphine three times per day, 
which the examiner stated should disallow him from any type 
of active work.  

At the time of a December 2002 VA examination, the veteran 
complained of radiation of pain into his right leg, mostly in 
the buttock region and the posterior thigh, to the level of 
the knee.  He also reported weakness in his right leg.  He 
continued to take morphine three times per day as well as 
Neurontin for the pain in his back.  He indicated that he had 
been unable to work since May 2000 secondary to the pain in 
his back, the weakness, and the need for medication.  

Physical examination revealed range of motion as follows:  
flexion to 50 degrees, extension to 10 degrees, and right and 
left bending to 30 degrees.  The veteran had tenderness to 
palpation in the midline in the lower lumbar region with 
minimal paraspinal pain or muscle spasm.  He had 4/5 strength 
in his right lower extremity versus 5/5 strength in the left 
lower extremity.  The veteran had 2+ and symmetrical deep 
tendon reflexes and mildly positive straight leg raise test 
on the right.  A diagnosis of back pain, likely lumbar 
degenerative disc disease with subjective and some objective 
findings of radiculopathy into the right lower extremity was 
rendered.  

At the time of a September 2003 VA examination, the veteran 
reported that he was no longer working.  He used to work as a 
painter but could no longer climb.  He had weakness in his 
left arm and right leg.  He used a Lofstrand crutch for 
ambulation.  He used to use two crutches but now only used 
one due to the weakness in his left arm.  He took Neurontin 
and muscle relaxants.  He reported that he could only sleep 1 
to 1.5 hours at night.  He could only walk a few hundred 
yards and only stand for 15 to 20 minutes at a time.  He 
would get pain from his posterior thigh and calf into his 
right foot.  He also had numbness of his fingertips in both 
hands.  

Physical examination of the neck revealed forward flexion of 
30 degrees, extension to 30 degrees, and left and right 
rotation to 50 degrees.  The veteran had tenderness to 
palpation in the lower cervical spine in the midline.  He had 
4/5 biceps, deltoid, and grip strength on the left with 5/5 
triceps on the left versus 5/5 muscle strength in all groups 
on the right.  1+ and symmetric deep tendon reflexes were 
also present.  The veteran had intact sensation except for 
the fingertips that were subjectively slightly decreased, 
bilaterally.  

Evaluation of the lumbar spine revealed forward flexion of 45 
degrees, extension of 20 degrees, left bending of 40 degrees 
and right bending of 30 degrees.  He had 5/5 strength in all 
of the major muscle groups except 4/5 strength in the right 
calf.  The veteran had 2+ and symmetric deep tendon reflexes 
and negative straight leg raising.   

The examiner indicated that the veteran had residuals of a 
cervical fusion with radicular symptoms into his left upper 
extremity and loss of range of motion with pain in the 
cervical spine.  He also rendered a diagnosis of residuals of 
secondary degenerative changes of the lumbar spine with 
limitation of motion and radicular symptoms into the right 
lower extremity with minimal objective findings of 
radiculopathy.  

At the time of a December 2003 VA neurology consult, the 
veteran reported an aching pain in the left upper extremity 
and on the left side of his neck and in his shoulder muscles.  
He also had spasms of his neck and back.  Physical 
examination revealed that the veteran walked with a mild 
ataxic painful gait.  The upper extremities revealed very 
good reflexes with 2+ for the biceps, triceps, and 
brachioradialis.  Normal strength was found in the right 
upper extremity.  The veteran had a give-away type of pain in 
the left upper extremity including grip.  It was painful to 
move the neck in all directions, but it was particularly 
painful to tilt the neck to the left side.  

At the time of an April 2004 VA outpatient treatment record, 
the veteran was seen with complaints of severe pain.  
Physical examination revealed that the veteran demonstrated 
weakness of the left upper extremity, proximal and distal, 
and the right lower extremity, proximal and distal.  His deep 
tendon reflexes were preserved.  

At the time of a June 2004 VA outpatient visit, the veteran 
stated that the worst pain was in his neck but he also had 
pain in his left shoulder and arm, as well as his left hip, 
lower back, and upper back.  He described his pain as 
throbbing, stabbing, burning, tender, tiring, exhausting, and 
fearful, at a moderate or severe level.  He also reported 
that he had a lot of spasms.  The veteran stated that his 
pain level was 8/10.  He described his pain as always present 
and always of the same intensity.  Other symptoms that 
accompanied his pain included weakness and numbness in his 
left fingers, and fatigue.  He stated that nothing made the 
pain better, whereas weather, physical activity, bending 
forward, and sitting made it worse or triggered pain.  He 
noted that his pain was getting worse over time.  He reported 
sleeping two to four hours per night and being awakened by 
pain as often as three or four times per night.  

Physical examination revealed tender points in the neck and 
paraspinal muscles in the thoracic and lumbosacral spine.  
The veteran had an antalgic gait and used Lofstrand crutches.  
The spine had a normal curvature.  There was positive 
tenderness on the lumbosacral, thoracic and cervical spine, 
with abnormal flexion, extension, and side bending.  There 
was positive facet related tenderness in the lumbosacral, 
thoracic, and cervical spine.  Straight leg raising testing 
was negative.  There was positive sacroiliac joint 
tenderness, bilaterally, the right much greater than the 
left, with a positive Patrick sign.  Neurological examination 
revealed that the sensory was intact to light touch, except 
for the right lower extremity.  Hand grip was 5/5 on the 
right as compared to 3/5 on the left.  Arm strength was 5/5 
on the right and 3/5 on the left.  The shoulders were 4/5 
bilaterally.  Hips, knees, ankles, and extensor hallucis 
longus were 4/5 on the right and 5/5 on the left.  Reflexes 
for the elbows, knees, and ankles, were 2/4 bilaterally.   
Diagnoses of cervical radiculitis, cervical myelopathy, and 
bilateral sacroiliitis, right much greater than left, were 
rendered.  

At the time of his September 2004 hearing, the veteran 
testified that he was walking around on crutches as a result 
of his right leg going out from underneath him without any 
warning.  He noted that he had been told by a VA physician 
that a standard cane was not sufficient.  The veteran stated 
that he had had a nerve root injection performed in June 
2004.  He noted that the physician indicated that he could 
relieve some of his pain with the nerve root injection.  The 
veteran indicated that the physician put the needle right 
into the nerve at C7.  He stated that the next day his left 
arm went numb from his shoulders to his fingertips.  He noted 
that he had undergone physical therapy for six weeks and 
finally the feeling had returned to his arm.  He reported 
that his arm had felt weak for a while.  Nerve root injection 
did not help.  

A December 2003 Social Security neurological consult found 
the veteran to have severe pain in the cervical spine and 
left upper extremity.  The veteran described the pain as 
8/10.  He was noted to have it in the left side of the neck, 
the shoulder muscles, and had painful spasms in his neck and 
back.  The veteran testified that things had gone downhill 
since his last VA examination.  The veteran indicated that 
neck pain radiated down to his left arm.  He also noted pain 
that would shoot down his right hip and down his legs.  He 
had been dealing with this for at least the past four years.  
The veteran reported that he had been using the crutches for 
the past 2.5 to 3 years.  He stated that he could only walk 
about 15 feet without his crutches.  

At the time of a January 17, 2005, VA outpatient visit, the 
veteran was noted to have had shooting pain from his neck 
into his left arm since late 2000.  He had not had 
significant relief since that time.  The veteran indicated 
that he repeatedly dropped things and that he had trouble 
walking and had fallen repeatedly, as recent as three days 
ago.  He had taken to using walking canes to prevent falling.  

Physical examination revealed 5/5 strength for the lower 
extremities.  Reflexes were 2/2, bilaterally, for the upper 
and lower extremities.  Sensory was decreased on the left 
from C5 to C8 dermatomes.  A diagnosis of disc herniation was 
rendered.  

In January 2005, the Board remanded this matter for 
additional development.  

On January 19, 2005, the veteran was hospitalized for neck 
surgery.  At the time of admission, he was noted to have pain 
in his upper back, neck area, and left arm.  The pain was 
found to radiate to his right leg and was constant.  The pain 
was described as nagging and penetrating.

At the time of a March 2005 VA examination, the veteran 
reported having chronic progressive increased pain with left 
arm weakness and fingertip numbness.  He did have right leg 
weakness that was improved following the previous surgery.  
He admitted to having low back muscle spasms.  The veteran 
noted that he had had three neck surgeries and that these 
surgeries had helped him get off crutches and decreased his 
pain to a somewhat tolerable level.  He stated that the 
medications that he was currently taking provided mild 
relief.  He noted having had 4 injections into his neck with 
no relief.  Physical therapy for the past two months had 
increased range of motion for his left upper extremity.   The 
veteran noted having had to use crutches for four years for 
his right leg instability but stated that he had not used 
them since his last surgery.  He used a rigid cervical neck 
collar and occasionally used a heating pad for his low back 
pain.  

He described his pain as a constant sharp one increasing with 
any movement in his neck and back.  Pain radiated from his 
cervical region into his left arm with fingertip numbness.  
He did have right leg weakness prior to the last surgery 
which caused right leg instability; however, the surgery 
relieved his weakness.  Repetitive use increased the pain to 
his entire back to the point where he cried like a baby.  He 
had been told that he had intervertebral disc syndrome but he 
had not been placed on bedrest in the past twelve months.  He 
noted having flare-ups with low pressure symptoms and rainy 
weather, which lasted as long as the rain did.  

The examiner indicated that the veteran's back and neck 
disorders impacted his working ability as the veteran had 
been a painter.  He also observed that the veteran's 
activities of dally living were impacted as his pain 
increased when performing these duties and as they took him 
longer to complete.  The veteran also could not bowl, play 
horseshoes, or play softball with his family.  

Physical examination revealed that the veteran had 
thoracoflexion to 40 degrees without pain and to 60 degrees 
with pain.  Extension was measured at 10 degrees with end of 
range pain present.  Lateral flexion to the right was to 20 
degrees with pain and to 30 degrees on the left with pain.  
Rotation was to 30 degrees on the right and to 40 degrees on 
the left with pain at the end of motion.  After repetitive 
use, flexion decreased to 30 degrees and thoracolumbar 
extension was to 0 degrees with pain.  The factor which had 
the greatest functional impact was pain.  

Cervical motion was to 20 degrees with pain at end of range 
of motion while extension measured to 10 degrees with pain at 
end of range of motion.  Lateral flexion was to 10 degrees on 
the right and left with pain at the end of range of motion.  
Rotation was to 15 degrees on the right and 20 degrees on the 
left with pain at the end.  After repetitive use, cervical 
flexion was to 10 degrees and extension was to 0 degrees with 
pain at the end of each range of motion.  The greatest 
functional impact was pain.  

There were spasms at the right sacroiliac and lower 
paraspinal muscles.  There was tenderness to palpation along 
the paraspinal muscles from the cervical region to the 
sacroiliac joints.  Straight leg raising increased the low 
back pain, right greater than left.  Motor strength was 5/5 
bilaterally, except for grip strength on the left which was 
measured at 4/5.  Sensory was intact, bilaterally, and deep 
tendon reflexes were 2+ at the ankles and knees.  His gait 
was fairly normal for a person with chronic back pain.

Diagnoses of degenerative disc disease; degenerative joint 
disease of the lumbar and cervical spine; levoscoliosis of 
the thoracolumbar spine; and mild facet arthropathy of the 
lumbar spine were rendered.  

At the time of a March 2005 VA neurological examination, the 
veteran reported that while his three surgeries had helped, 
he still had symptoms and complaints.  

Physical examination revealed that the veteran was wearing a 
cervical collar and had significant range of motion 
impairment in the cervical spine.  Motor system examination 
demonstrated a normal muscle mass and tone.  His strength was 
impaired in the left upper extremity in the biceps, triceps, 
forearm group, and hand grip, mostly because of pain that was 
induced by formal muscle strength testing.  Otherwise, there 
was no muscle atrophy or weakness in the arms or legs.  

Primary sensations demonstrated a decrease in pinprick 
perception and light touch in the left C6, 7, and 8 dermatome 
distributions.  The tendon reflexes in the left upper 
extremity demonstrated 2+ biceps, triceps, and 
brachioradialis.  In the right arm and in both lower 
extremities, the reflexes were more active than 2+ but did 
not reach the level of 3+.  

The examiner indicated that there was evidence of multilevel 
radiculopathy which was manifested as neuralgia or neuritis, 
in the left upper extremity.  There was no paralysis.  There 
were symptoms of muscle spasm and pain and weakness in the 
left upper extremity, which were moderately severe and 
impaired the activities of daily living because of pain and 
numbness observed by the veteran.  

The examiner stated that based upon the veteran's extensive 
osteoarthritis and radiculopathy, his spine disability 
essentially precluded the ability to obtain and maintain 
gainful employment.  

Analysis

A higher (60 percent) evaluation for the veteran's low back 
disability is not warranted under the old rating criteria as 
the objective medical findings did not reveal pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief.  The medical records throughout the 
course of the veteran's appeal have not revealed any 
neurological findings relating to the veteran's lumbosacral 
spine disability.  At the time of the veteran's March 2005 VA 
examination, his lower motor strength, bilaterally, was 5/5.  
Sensation was intact, bilaterally, and his deep tendon 
reflexes were 2+ at the ankles and knees.  

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there has been 
no evidence of incapacitating episodes.  The treatment 
records do not contain prescriptions for bedrest.  The March 
2005 VA examiner indicated that there had also been no bed 
restrictions in the last twelve months.

The veteran is receiving the maximum rating for limitation of 
motion under Diagnostic Code 5292.  He has always retained 
motion in the lumbar spine, hence a rating is not warranted 
on the basis of ankylosis.  

As there were no objective medical findings of neurological 
symptoms relating to the veteran's lumbar spine disability, 
the veteran would not be assigned a separate disability 
evaluation under DC 8520. 

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that in addition to the veteran not 
having met the criteria for incapacitating episodes totaling 
six weeks or more in the past twelve months, there has also 
been no demonstration of unfavorable ankylosis of the 
thoracolumbar spine.  Thus, the criteria for a higher 
evaluation have not been met.

A higher (60 percent) evaluation for the veteran's cervical 
spine disability was not warranted under the old rating 
criteria prior to January 17, 2005 as the objective medical 
findings did not reveal pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with neuropathy 
with characteristic pain and demonstrable muscle spasm, or 
other neurological findings appropriate to the site of the 
diseased disc with little intermittent relief.  The 
examinations performed prior to January 17, 2005, did not 
reveal any neurological findings relating to the veteran's 
cervical spine disability.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, there is no evidence of physician 
prescribed bedrest.  Moreover, the March 2005 VA examiner 
indicated that there had also been no bed restrictions in the 
last twelve months.

Furthermore, the veteran's rating is in excess of the maximum 
rating for limitation of cervical spine motion under 
Diagnostic Code 5290.  

The veteran did report radiating pain, but neurologic 
impairment was first shown on VA outpatient treatment on June 
7, 2004 when he had diminished grip and muscle strength on 
the left.  

As of June 7, 2004, the criteria for a 60 percent evaluation 
for the veteran's cervical spine disability were met under 
the oldest version of Diagnostic Code 5293.  By that time an 
MRI had demonstrated compression, stenosis, and disc 
protrusion with neurologic symptoms compatible with the 
diseased discs.  Muscle spasm with no relief of symptoms was 
also reported.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the Board notes that there remained 
no evidence of doctor prescribed bedrest.

Considering a rating based on the combined neurologic and 
orthopedic manifestations, the veteran has not been shown to 
have more than mild impairment of the upper radicular groups 
as evidenced by the neurological findings made at the time of 
each VA examination.  In this regard he had only mildly 
diminished strength.  As such, no more than a 20 percent 
disability evaluation would be warranted for neurologic 
impairment of the left upper extremity under Diagnostic Codes 
8510-8513.

Combining the maximum 30 percent evaluation for limitation of 
motion with the separate 20 percent disability for the left 
upper extremity would result in no more than a 60 percent 
disability evaluation.  The June 2004 outpatient treatment 
record and the subsequent VA examination and treatment 
records do not document any impairment in neurologic function 
on the right.  Hence an additional evaluation would not be 
warranted for impairment on that side.

As to the criteria in effect subsequent to September 23, 
2003, the Board notes that there has been no demonstration of 
unfavorable ankylosis of the entire spine.  The maximum 
rating for limitation of motion, absent ankylosis remained 30 
percent, and the criteria for rating neurologic impairment 
were unchanged.  Thus, an evaluation in excess of 60 percent 
would not be warranted.

The weight of the evidence is against the grant of higher 
schedular evaluations than those awarded in this decision.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has not been 
frequent hospitalization for his service-connected cervical 
and lumbar spine disabilities.  As to the question of whether 
there has been marked interference with employment, the Board 
notes that the veteran has been assigned a total disability 
evaluation due to unemployability due to service-connected 
disabilities since July 2, 2004.  He has reportedly not 
worked since March 2000, hence there could not have been 
interference with employment during this period.  The Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 40 percent for lumbosacral spine 
disability, with degenerative changes, rotoscoliosis, and a 
history of trauma is denied.  

An evaluation in excess of 40 percent for cervical fusion of 
the C5-6 and C6-7 spine prior to June 7, 2004, is denied.  

A 60 percent disability evaluation for cervical fusion of the 
C5-6 and C6-7 spine effective June 7, 2004, is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


